Case: 20-2205    Document: 57   Page: 1    Filed: 02/24/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                IN RE: STEVE ELSTER,
                        Appellant
                 ______________________

                       2020-2205
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 87749230.
                  ______________________

                Decided: February 24, 2022
                 ______________________

    JONATHAN TAYLOR, Gupta Wessler PLLC, Washington,
 DC, argued for appellant. Also represented by GREGORY A.
 BECK.

     JOSHUA MARC SALZMAN, Civil Division, Appellate Staff,
 United States Department of Justice, Washington, DC, ar-
 gued for appellee Andrew Hirshfeld. Also represented by
 BRIAN M. BOYNTON, DANIEL TENNY; THOMAS L.
 CASAGRANDE, CHRISTINA J. HIEBER, THOMAS W. KRAUSE,
 FARHEENA YASMEEN RASHEED, MOLLY R. SILFEN, Office of
 the Solicitor, United States Patent and Trademark Office,
 Alexandria, VA.

     MATTHEW ALBERT HANDAL, New York, NY, as amicus
 curiae, pro se.
                 ______________________
Case: 20-2205    Document: 57      Page: 2    Filed: 02/24/2022




 2                                              IN RE: ELSTER




      Before DYK, TARANTO, and CHEN, Circuit Judges.
 DYK, Circuit Judge.
     Steve Elster appeals a decision of the Trademark Trial
 and Appeal Board (“Board”). The Board affirmed an exam-
 iner’s refusal to register the trademark “TRUMP TOO
 SMALL” for use on T-shirts. The Board’s decision was
 based on section 2(c) of the Lanham Act, 15 U.S.C.
 § 1052(c), and the Board’s finding that the mark included
 the surname of a living individual, President Donald J.
 Trump, without his consent. Because we hold that apply-
 ing section 2(c) to bar registration of Elster’s mark uncon-
 stitutionally restricts free speech in violation of the First
 Amendment, we reverse the Board’s decision.
                        BACKGROUND
     In 2018, Elster sought to register the phrase “TRUMP
 TOO SMALL” in standard characters for use on shirts in
 International Class 25. The class of goods encompasses:
     Shirts; Shirts and short-sleeved shirts; Graphic
     T-shirts; Long-sleeved shirts; Short-sleeve shirts;
     Short-sleeved shirts; Short-sleeved or long-sleeved
     t-shirts; Sweat shirts; T-shirts; Tee shirts;
     Tee-shirts; Wearable garments and clothing,
     namely, shirts. . . .
 J.A. 1–2. According to Elster’s registration request, the
 phrase he sought to trademark invokes a memorable ex-
 change between President Trump and Senator Marco Ru-
 bio from a 2016 presidential primary debate, and aims to
 “convey[] that some features of President Trump and his
 policies are diminutive.” J.A. 5.
     The Patent and Trademark Office (“PTO”) examiner
 rejected Elster’s proposed mark on two grounds. First, the
 examiner concluded that the mark was not registrable be-
 cause section 2(c) of the Lanham Act bars registration of a
Case: 20-2205     Document: 57     Page: 3    Filed: 02/24/2022




 IN RE: ELSTER                                               3



 trademark that “[c]onsists of or comprises a name . . . iden-
 tifying a particular living individual” without the individ-
 ual’s “written consent.” § 1052(c). Consistent with this
 provision, Elster’s mark could not be registered because it
 used Trump’s name without his consent. It did not matter,
 according to the examiner, that the mark was “intended as
 political commentary” because there is no statutory or
 “case law carve[] out” for “political commentary.” J.A. 201.
 The examiner rejected Elster’s contention that denying the
 application infringed his First Amendment rights, finding
 that the registration bars are not restrictions on speech,
 and in the alternative, that any such restriction would be
 permissible. In a separate decision, the examiner also de-
 nied registration of the mark under section 2(a)’s false as-
 sociation clause, which bars registration of trademarks
 that “falsely suggest a connection with persons, living or
 dead.” § 1052(a). The examiner here also rejected a First
 Amendment defense.
     Elster appealed both decisions to the Board, which con-
 solidated the two cases. Elster argued that sections 2(c)
 and 2(a) constituted impermissible content-based re-
 strictions on speech. He contended that strict scrutiny
 should apply, that neither provision was narrowly tailored
 to serve a compelling government interest, and that any
 government interest was outweighed by the First Amend-
 ment interest in allowing commentary and criticism re-
 garding a political figure.       The Board affirmed the
 examiner’s denial of the mark in a decision that rested
 solely on section 2(c) grounds, finding it unnecessary to ad-
 dress the rejection under section 2(a).
     Although the Board recognized that it does not have
 authority to declare statutory provisions unconstitutional,
 it noted that prior Board decisions have addressed the con-
 stitutionality of section 2(c) in light of the Board’s experi-
 ence and familiarity with the purposes underlying the
 statute, and it concluded that section 2(c) was not an
Case: 20-2205     Document: 57      Page: 4    Filed: 02/24/2022




 4                                                IN RE: ELSTER




 unconstitutional restriction on free speech. The Board ex-
 plained, “even if Section 2(c) were subject to greater scru-
 tiny,” it is narrowly tailored to advance two compelling
 government interests: protecting the named individual’s
 rights of privacy and publicity and protecting consumers
 against source deception. J.A. 10. Elster appeals. We have
 jurisdiction pursuant to 15 U.S.C. § 1071(a).
                          DISCUSSION
                               I
      Section 2 of the Lanham Act requires the PTO to refuse
 registration of certain categories of proposed trademarks.
 In the last five years, the Supreme Court has held uncon-
 stitutional two provisions of section 2. In Matal v. Tam,
 582 U.S. ___, 137 S. Ct. 1744 (2017), the Court considered
 a provision of section 2(a) of the Lanham Act, which di-
 rected the PTO to deny registration of marks that “dispar-
 age . . . or bring . . . into contempt[] or disrepute” any
 “persons, living or dead,” 15 U.S.C. § 1052(a). The
 eight-Justice Court was evenly split between two non-ma-
 jority opinions, but both sides agreed that the provision vi-
 olated the First Amendment. See Tam, 137 S. Ct. at 1765.
 In Iancu v. Brunetti, 588 U.S. ___, 139 S. Ct. 2294 (2019),
 the Court considered another provision of section 2(a) of
 the Lanham Act, which directed the PTO to deny registra-
 tion of marks that “consist[] of or comprise[] immoral . . . or
 scandalous matter,” § 1052(a). Again, the Court held the
 provision unconstitutional. See Brunetti, 139 S. Ct. at
 2302. The two opinions in Tam and the majority opinion
 in Brunetti each relied on a “core postulate of free speech
 law”—that “[t]he government may not discriminate
 against speech based on the ideas or opinions it conveys”—
 and concluded that “[v]iewpoint discrimination doomed”
 the two provisions. Id. at 2299.
     The provision of the Lanham Act involved in this case,
 section 2(c), prohibits registration of a trademark that
Case: 20-2205     Document: 57      Page: 5   Filed: 02/24/2022




 IN RE: ELSTER                                                5



     [c]onsists of or comprises a name, portrait, or sig-
     nature identifying a particular living individual ex-
     cept by his written consent, or the name, signature,
     or portrait of a deceased President of the United
     States during the life of his widow, if any, except by
     the written consent of the widow.
 § 1052(c). Neither Tam nor Brunetti resolves the constitu-
 tionality of section 2(c). Both holdings were carefully cab-
 ined to the narrow, “presumptive[] unconstitutional[ity]” of
 section 2(a)’s viewpoint-based restrictions, Brunetti, 139 S.
 Ct. at 2299 (quoting Rosenberger v. Rector & Visitors of
 Univ. of Va., 515 U.S. 819, 829–30 (1995)), and Elster
 agrees that section 2(c) does not involve viewpoint discrim-
 ination, Oral Arg. at 45:49–46:35. We nonetheless con-
 clude that as applied in this case, section 2(c) involves
 content-based discrimination that is not justified by either
 a compelling or substantial government interest.
                               II
     While neither Tam nor Brunetti resolves this case, they
 do establish that a trademark represents “private, not gov-
 ernment, speech” entitled to some form of First Amend-
 ment protection. Tam, 137 S. Ct. at 1760; see Brunetti, 139
 S. Ct. at 2299. The cases also establish that trademarks
 often “do not simply identify the source of a product or ser-
 vice but go on to say something more” on “some broader
 issue.” Tam, 137 S. Ct. at 1764 (Alito, J.). They frequently
 “have an expressive content” and can convey “powerful
 messages . . . in just a few words.” Id. at 1760. Even though
 the government in the trademark area has not imposed an
 absolute prohibition on speech, Brunetti further estab-
 lished that denying trademark registration “disfavors” the
 speech being regulated. 139 S. Ct. at 2297, 2300. We rec-
 ognize, as the government contends, that section 2(c) does
 not prevent Elster from communicating his message out-
 right. But whether Elster is free to communicate his
Case: 20-2205     Document: 57     Page: 6    Filed: 02/24/2022




 6                                               IN RE: ELSTER




 message without the benefit of trademark registration is
 not the relevant inquiry—it is whether section 2(c) can le-
 gally disadvantage the speech at issue here.
     The advantages of trademark registration are well
 known, including serving as “prima facie evidence of the
 validity of the registered mark and of the registration of
 the mark, of the owner’s ownership of the mark, and of the
 owner’s exclusive right to use the registered mark in com-
 merce”; conferring “incontestable” status “once a mark has
 been registered for five years”; and enabling a mark holder
 to prevent the importation of goods “bearing an infringing
 mark” into the United States. Tam, 137 S. Ct. at 1753 (in-
 ternal quotation marks omitted) (first quoting B&B Hard-
 ware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 142 (2015);
 then quoting id. at 143; and then quoting 3 J. Thomas
 McCarthy, Trademarks and Unfair Competition § 19:9, at
 19–38 (4th ed. 2017)).
      Nonetheless, the government argues that because
 trademark protection is the equivalent of a government
 subsidy, it is not subject to First Amendment scrutiny so
 long as viewpoint discrimination is not involved. This po-
 sition has little support in the Supreme Court’s opinions in
 Tam and Brunetti. Although the dissenting Justices in
 Brunetti suggested that trademark registration might be
 viewed as a condition on a government benefit, 139 S. Ct.
 at 2308, 2317 (Sotomayor, J. concurring-in-part and dis-
 senting-in-part), Justice Alito’s opinion in Tam, joined by
 three other Justices, stated that the “federal registration of
 a trademark is nothing like” government subsidy programs
 that provide cash benefits to private parties, and that cases
 addressing such programs are “not instructive in analyzing
 the constitutionality of restrictions on” trademarks, 137 S.
 Ct. at 1761 (Alito, J.). Justice Kennedy’s concurring opin-
 ion in Tam, joined by the three remaining Justices, de-
 clined to address the government subsidy framework,
 suggesting it was not relevant. Id. at 1765, 1767 (Kennedy,
Case: 20-2205     Document: 57     Page: 7    Filed: 02/24/2022




 IN RE: ELSTER                                               7



 J.). And when Tam and Brunetti were before this court, we
 held that trademark registration is not a government sub-
 sidy. See In re Tam, 808 F.3d 1321, 1348–54 (Fed. Cir.
 2015) (en banc); In re Brunetti, 877 F.3d 1330, 1342–45
 (Fed. Cir. 2017).
     In any event, even if a trademark were a government
 subsidy, this is not a situation in which First Amendment
 requirements are inapplicable. Elster’s mark is speech by
 a private party in a context in which controversial speech
 is part-and-parcel of the traditional trademark function, as
 the Supreme Court decisions in Tam and Brunetti attest.
 Under such circumstances, the effect of the restrictions im-
 posed with the subsidy must be tested by the First Amend-
 ment. See Legal Servs. Corp. v. Velazquez, 531 U.S. 533,
 543, 547–48 (2001) (funding condition barring lawyers
 from challenging constitutionality of welfare laws violated
 the First Amendment); see also FCC v. League of Women
 Voters, 468 U.S. 364, 396–97 (1984) (funding condition pre-
 venting broadcasters receiving federal funds from editori-
 alizing held unconstitutional).
       We are also not convinced by the government’s argu-
 ment that Lanham Act bars are comparable to speech re-
 strictions in a limited public forum. To be sure, Justice
 Alito’s opinion in Tam, joined by three other Justices, sug-
 gested that the limited public forum doctrine, which per-
 mits some viewpoint-neutral “content- and speaker-based
 restrictions,” presented a “[p]otentially more analogous”
 framework than the subsidy theory. 137 S. Ct. at 1763
 (Alito, J.). But this is not a case in which the government
 has restricted speech on its own property to certain groups
 or subjects, a fact distinguishing it from nearly all of the
 Supreme Court’s limited public forum cases. See In re Bru-
 netti, 877 F.3d at 1346 (citing cases). While a limited public
 forum need not be a physical place—it can be “metaphysi-
 cal”—, our decision in In re Brunetti noted that when the
 Supreme Court has analyzed speech restrictions in
Case: 20-2205     Document: 57      Page: 8     Filed: 02/24/2022




 8                                                 IN RE: ELSTER




 metaphysical forums, such restrictions were always “teth-
 ered to government properties” where the effects were later
 felt. Id. at 1347 (citing Rosenberger, 515 U.S. at 830). No
 similar situation exists for the trademark registration pro-
 gram because “refusals chill speech anywhere from the In-
 ternet to the grocery store.” Id. at 1348. We are not dealing
 with speech in a limited public forum. The speech here is
 entitled to First Amendment protection beyond protection
 against viewpoint discrimination.
      It is well established that speech ordinarily protected
 by the First Amendment does not lose its protection “be-
 cause the [speech] sought to be distributed [is] sold rather
 than given away.” Heffron v. Int’l Soc. for Krishna Con-
 sciousness, Inc., 452 U.S. 640, 647 (1981) (first citing Mur-
 dock v. Pennsylvania, 319 U.S. 105, 111 (1943); and then
 citing Schaumburg v. Citizens for a Better Env’t, 444 U.S.
 620, 632 (1980)); see also Cardtoons, L.C. v. Major League
 Baseball Players Ass’n, 95 F.3d 959, 970 (10th Cir. 1996)
 (“[W]e see no principled distinction between speech and
 merchandise that informs our First Amendment analysis.
 The fact that expressive materials are sold neither renders
 the speech unprotected . . . nor alters the level of protec-
 tion.” (citations omitted)). Nor is expressive speech enti-
 tled to a lesser degree of protection because it is printed on
 a T-shirt. See Cohen v. California, 403 U.S. 15, 18 (1971)
 (holding that a jacket bearing the words “Fuck the Draft”
 is protected speech); see also Comedy III Prods., Inc. v.
 Gary Saderup, Inc., 21 P.3d 797, 804 (Cal. 2001) (“Nor does
 the fact that Saderup’s art appears in large part on a less
 conventional avenue of communications, T-shirts, result in
 reduced First Amendment protection.”); Ayres v. City of
 Chicago, 125 F.3d 1010, 1014 (7th Cir. 1997) (“The T-shirts
 that the plaintiff sells carry an extensive written message
 of social advocacy; . . . there is no question that the T-shirts
 are a medium of expression prima facie protected by the
 free-speech clause of the First Amendment.”).
Case: 20-2205     Document: 57      Page: 9   Filed: 02/24/2022




 IN RE: ELSTER                                               9



     That trademarked speech is entitled to First Amend-
 ment protection and that the protection is not lost because
 of the commercial nature of the speech does not establish
 the relevant test. Whatever the standard for First Amend-
 ment review of viewpoint-neutral, content-based re-
 strictions in the trademark area, whether strict scrutiny,
 see Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015) (the
 restriction must be “narrowly tailored to serve compelling
 state interests”), or intermediate scrutiny, see Cent. Hud-
 son Gas & Elec. Corp. v. Pub. Serv. Comm’n of N.Y., 447
 U.S. 557, 566 (1980) (the restriction must “directly ad-
 vance[]” a “substantial” government interest), there must
 be at least a substantial government interest in the re-
 striction. We proceed to examine the consequential First
 Amendment interests and the claimed government inter-
 ests.
                              III
     The First Amendment interests here are undoubtedly
 substantial. “Whatever differences may exist about inter-
 pretations of the First Amendment, there is practically uni-
 versal agreement that a major purpose of that Amendment
 was to protect the free discussion of governmental affairs.”
 Mills v. Alabama, 384 U.S. 214, 218 (1966); see also N.Y.
 Times Co. v. Sullivan, 376 U.S. 254, 269 (1964) (“The gen-
 eral proposition that freedom of expression upon public
 questions is secured by the First Amendment has long been
 settled by our decisions.”); Hustler Mag., Inc. v. Falwell,
 485 U.S. 46, 50 (1988) (“At the heart of the First Amend-
 ment is the recognition of the fundamental importance of
 the free flow of ideas and opinions on matters of public in-
 terest and concern.”). Indeed, “speech concerning public af-
 fairs is more than self-expression; it is the essence of self-
 government.” Garrison v. Louisiana, 379 U.S. 64, 74–75
 (1964).
Case: 20-2205     Document: 57      Page: 10     Filed: 02/24/2022




 10                                                 IN RE: ELSTER




      In particular, “the right to criticize public men” is “[o]ne
 of the prerogatives of American citizenship.” Baumgartner
 v. United States, 322 U.S. 665, 673–74 (1944). Such criti-
 cism “does not lose its constitutional protection merely be-
 cause it is effective criticism and hence diminishes [public
 figures’] official reputations.” N.Y. Times, 376 U.S. at 273.
 To the contrary, the First Amendment “has its fullest and
 most urgent application” to speech concerning public offi-
 cials. Monitor Patriot Co. v. Roy, 401 U.S. 265, 272 (1971).
 Laws suppressing the right “to praise or criticize govern-
 mental agents” generally cannot be squared with the First
 Amendment. Mills, 384 U.S. at 219.
     The government appears to recognize that the section
 2(c) restriction implicates First Amendment interests but
 contends that these interests are outweighed by the gov-
 ernment’s substantial interest in protecting state-law pri-
 vacy and publicity rights, grounded in tort and unfair
 competition law. Those interests are defined in the rele-
 vant Restatements. The Restatement (Second) of Torts de-
 fines the tort of “Appropriation of Name or Likeness,” as
 actionable when a tortfeasor “appropriates to his own use
 or benefit the name or likeness of another.” Restatement
 (Second) of Torts § 652C (1977). The comments elaborate
 that the right, thought to be “in the nature of a property
 right,” protects the “interest of the individual in the exclu-
 sive use of his own identity, in so far as it is represented by
 his name or likeness.” Id. at cmt. a. Recovery for appro-
 priation also serves to “protect[] [an individual’s] personal
 feelings against mental distress.” Id.
     The Restatement (Third) of Unfair Competition recog-
 nizes a separate cause of action that protects an individ-
 ual’s publicity rights. An unfair competition claim arises
 when a party “appropriates the commercial value of a per-
 son’s identity by using without consent the person’s name,
 likeness, or other indicia of identity for purposes of trade.”
 Restatement (Third) of Unfair Competition § 46 (1995).
Case: 20-2205    Document: 57      Page: 11   Filed: 02/24/2022




 IN RE: ELSTER                                               11



      The question here is whether the government has an
 interest in limiting speech on privacy or publicity grounds
 if that speech involves criticism of government officials—
 speech that is otherwise at the heart of the First Amend-
 ment.
                              IV
     We consider first the claimed right of privacy. Here,
 there can be no plausible claim that President Trump en-
 joys a right of privacy protecting him from criticism in the
 absence of actual malice—the publication of false infor-
 mation “with knowledge of its falsity or in reckless disre-
 gard of the truth.” Time, Inc. v. Hill, 385 U.S. 374, 388
 (1967). The government cites no case authority or treatise
 that recognizes such an interest, and there is no claim here
 of actual malice. In such circumstances, when the re-
 stricted speech comments on or criticizes public officials,
 the government has no interest in disadvantaging the
 speech to protect the individual’s privacy interests. This
 recognition goes back to the very origin of the right of pri-
 vacy, as recognized by the Supreme Court in Bartnicki v.
 Vopper:
     As Warren and Brandeis stated in their classic law
     review article: ‘The right of privacy does not pro-
     hibit any publication of matter which is of public or
     general interest.’
 532 U.S. 514, 534 (2001) (quoting Samuel D. Warren &
 Louis D. Brandeis, The Right to Privacy, 4 Harv. L. Rev.
 193, 214 (1890)).
     In Time, the Supreme Court considered a New York
 privacy statute that permitted monetary recovery for
 “[a]ny person whose name, portrait or picture is used
 within this state for advertising purposes or for the pur-
 poses of trade without [] written consent,” a provision quite
 similar in some respects to section 2(c) of the Lanham Act.
Case: 20-2205    Document: 57      Page: 12     Filed: 02/24/2022




 12                                               IN RE: ELSTER




 385 U.S. at 376 n.1. A private individual sued Life Maga-
 zine after it published a story that falsely equated a play’s
 plot with his family’s experience of being held hostage by
 convicts in their suburban home. Id. at 378–79. The Court
 held that absent proof of actual malice, “constitutional pro-
 tections for speech and press preclude[d]” recovery under
 the statute for “false reports of matters of public interest.”
 Id. at 387–88.
      The majority in Bartnicki later understood Time as re-
 quiring that “privacy concerns give way when balanced
 against the interest in publishing matters of public im-
 portance.” 532 U.S. at 534. Those privacy concerns simi-
 larly must give way when the speech at issue references a
 public figure because public figures subject themselves to
 “greater public scrutiny and ha[ve] a lesser interest in pri-
 vacy than an individual engaged in purely private affairs.”
 Id. at 539 (Breyer, J., concurring); see also id. at 534 (ma-
 jority opinion) (“One of the costs associated with participa-
 tion in public affairs is an attendant loss of privacy.”). With
 respect to privacy, the government has no legitimate inter-
 est in protecting the privacy of President Trump, “the least
 private name in American life,” Appellant’s Br. 35, from
 any injury to his “personal feelings” caused by the political
 criticism that Elster’s mark advances.
                               V
      The asserted interest in protecting the right of public-
 ity is more complex. The government, of course, has an in-
 terest in protecting against copying or misappropriation of
 an existing mark, just as it has an interest in preventing
 misappropriation of other forms of intellectual property. In
 San Francisco Arts & Athletics, Inc. v. U.S. Olympic Com-
 mittee, 483 U.S. 522, 526 (1987), a case not cited in either
 party’s briefs, the Supreme Court considered the constitu-
 tionality of a statute that granted the United States Olym-
 pic Committee (“USOC”) “the right to prohibit certain
Case: 20-2205    Document: 57    Page: 13    Filed: 02/24/2022




 IN RE: ELSTER                                           13



 commercial and promotional uses of the word ‘Olympic’ and
 various Olympic symbols.” The USOC sought to enjoin a
 nonprofit’s use of “Gay Olympic Games” on letterheads and
 mailings used to promote a nine-day athletic event, as well
 as on T-shirts and other merchandise sold promoting the
 games. Id. at 525. The nonprofit urged that its use of “Gay
 Olympic Games” was protected First Amendment expres-
 sion. Id. at 531–32. Focusing on the fact that the non-
 profit’s use of the word Olympic “sought to exploit [the
 word’s] ‘commercial magnetism’” and that the “image [the
 nonprofit] sought to invoke was exactly the image” the
 USOC “carefully cultivated,” the Court held that it was
 valid for Congress to determine that these “unauthorized
 uses, even if not confusing, nevertheless may harm the
 USOC by lessening the distinctiveness and thus the com-
 mercial value of the mark,” such that the statute was con-
 sistent with the First Amendment. Id. at 539–41. The
 holding did not address whether the statute could validly
 prohibit speech critical of the Olympics, and in dicta sug-
 gested that it was not “clear that [the statute] restricts
 purely expressive uses of the word.” Id. at 536.
      No similar claim is made here that President Trump’s
 name is being misappropriated in a manner that exploits
 his commercial interests or dilutes the commercial value of
 his name, an existing trademark, or some other form of in-
 tellectual property. See also Zacchini v. Scripps-Howard
 Broad. Co., 433 U.S. 562, 575–76 (1977) (holding that state
 law consistent with the First Amendment can create tort
 liability for appropriating an individual’s performance
 rights).
     The government, in protecting the right of publicity,
 also has an interest in preventing the issuance of marks
 that falsely suggest that an individual, including the
Case: 20-2205    Document: 57      Page: 14    Filed: 02/24/2022




 14                                              IN RE: ELSTER




 President, has endorsed a particular product or service. 1
 But that is not the situation here. No plausible claim could
 be or has been made that the disputed mark suggests that
 President Trump has endorsed Elster’s product. In any
 event, trademarks inaccurately suggesting endorsement in
 a manner that infringes the “right of privacy, or the related
 right of publicity” are already barred by section 2(a) of the
 Lanham Act, 2 a provision not invoked on appeal. 3 See, e.g.,
 Bridgestone/Firestone Rsch., Inc. v. Auto. Club de l’Ouest
 de la Fr., 245 F.3d 1359, 1363 (Fed. Cir. 2001) (“This pro-
 tection of rights of personal privacy and publicity distin-
 guishes the § 2(a) false suggestion of connection provision


      1  This concern is also borne out by debates on section
 2(c) evincing Congress’s desire to prevent the use of presi-
 dential names to promote unsavory or other commercial
 products. See, e.g., Hearings on H.R. 9041 Before the Sub-
 comm. on Trademarks of the House Comm. on Patents, 75th
 Cong. 79 (1938) (statement of Rep. Lanham) (“I do not be-
 lieve that George Washington should have his name ban-
 died around on every commonplace article that is in
 ordinary use, because I think we have better ways of pre-
 serving the name and the fame of George Washington than
 in that manner.”); Hearings on H.R. 4744 Before the Sub-
 comm. on Trademarks of the House Comm. on Patents, 76th
 Cong. 18–19 (1939) (statement of Rep. Rogers) (“I quite
 agree that Abraham Lincoln gin ought not to be used, but
 I would not say the use of G. Washington on coffee should
 not be permissible.”).
     2   As stated previously, section 2(a)’s false association
 clause bars registration of trademarks that “falsely suggest
 a connection with persons, living or dead.” § 1052(a).
     3   We note that the Board did not address the exam-
 iner’s rejection of Elster’s proposed mark on section 2(a)
 grounds, and the government on appeal similarly did not
 raise section 2(a) as an alternative basis for affirming the
 Board’s decision.
Case: 20-2205    Document: 57      Page: 15    Filed: 02/24/2022




 IN RE: ELSTER                                               15



 from the § 2(d) likelihood of confusion provision.”); Univ. of
 Notre Dame Du Lac v. J.C. Gourmet Food Imps. Co., 703
 F.2d 1372, 1376 (Fed. Cir. 1983) (“[Section] 2(a) was in-
 tended to preclude registration of a mark which conflicted
 with another’s rights, even though not founded on the fa-
 miliar test of likelihood of confusion.”).
      The right of publicity does not support a government
 restriction on the use of a mark because the mark is critical
 of a public official without his or her consent. The Restate-
 ment of Unfair Competition recognizes that challenges un-
 der state-law publicity statutes are “fundamentally
 constrained by the public and constitutional interest in
 freedom of expression,” such that the “use of a person’s
 identity primarily for the purpose of communicating infor-
 mation or expressing ideas is not generally actionable as a
 violation of the person’s right of publicity.” Restatement
 (Third) of Unfair Competition § 47 cmt. c.
     Thus, for example, the Tenth Circuit held that parody
 baseball trading cards, including cards “featuring carica-
 tures of political and sports figures” accompanied by “hu-
 morous commentary about their careers,” constituted
 protected speech. Cardtoons, 95 F.3d at 962, 972. Alt-
 hough the cards appropriated the commercial value of the
 players’ names and likenesses without their consent, the
 card producer had a “countervailing First Amendment
 right to publish the cards” because the use of parody “pro-
 vide[d] social commentary on public figures,” “an especially
 valuable means of expression.” Id. at 968–69, 972.
     [C]elebrities with control over the parodic use of
     their identities would not use the power to ‘ration
     the use of their names in order to maximize their
     value over time[.]’ . . . They would instead use that
     power to suppress criticism, and thus permanently
     remove a valuable source of information about
     their identity from the marketplace.
Case: 20-2205     Document: 57     Page: 16     Filed: 02/24/2022




 16                                               IN RE: ELSTER




 Id. at 975.
     The California Supreme Court similarly concluded that
 there is no right to restrict dissemination of a public fig-
 ure’s likeness when the publication is intertwined with
 parody or critical speech:
      [T]he right of publicity cannot, consistent with the
      First Amendment, be a right to control the celeb-
      rity’s image by censoring disagreeable portrayals.
      Once the celebrity thrusts himself or herself for-
      ward into the limelight, the First Amendment dic-
      tates that the right to comment on, parody,
      lampoon, and make other expressive uses of the ce-
      lebrity image must be given broad scope.
 Comedy III, 21 P.3d at 807; 4 see also Titan Sports, Inc v.
 Comics World Corp., 870 F.2d 85, 88 (2d Cir. 1989) (“[A]
 court must be ever mindful of the inherent tension between
 the protection of an individual’s right to control the use of
 his likeness and the constitutional guarantee of free dis-
 semination of ideas, images, and newsworthy matter in
 whatever form it takes.”); ETW Corp. v. Jireh Pub., Inc.,
 332 F.3d 915, 938 (6th Cir. 2003) (holding prints of Tiger
 Woods reflecting his likeness constituted protected, crea-
 tive expression in the face of a right of publicity challenge);
 Hart v. Elec. Arts, Inc., 717 F.3d 141, 170 (3d Cir. 2013)
 (finding use of a football player’s photo in a video game that
 “imbue[d] the image with additional meaning beyond
 simply being a representation of a player,” was “shielded
 by the First Amendment”). New York courts have also rec-
 ognized judicial exceptions to the state’s right of publicity


      4 The court ultimately allowed the plaintiff to re-
 cover on its right of publicity claim because the dis-
 puted T-shirt created a “literal, conventional depiction[] of
 The Three Stooges so as to exploit their fame.” Comedy III,
 21 P.3d at 811.
Case: 20-2205    Document: 57      Page: 17    Filed: 02/24/2022




 IN RE: ELSTER                                              17



 statute for “newsworthy events or matters of public inter-
 est,” “works of humor,” “art,” “fiction, and satire.” Lohan v.
 Take-Two Interactive Software, Inc., 97 N.E.3d 389, 393
 (N.Y. 2018).
      The right of publicity is particularly constrained when
 speech critical of a public official is involved. The Restate-
 ment specifically notes that the right of publicity would be
 unavailable to “a candidate for public office” who sought to
 “prohibit the distribution of posters or buttons bearing the
 candidate’s name or likeness, whether used to signify sup-
 port or opposition.” Restatement (Third) of Unfair Compe-
 tition § 47 cmt. b. Similarly, in Paulsen v. Personality
 Posters, Inc., 299 N.Y.S.2d 501, 508–09 (Sup. Ct. 1968), a
 comedian who had initiated a presidential campaign could
 not enjoin the distribution of mocking campaign posters
 bearing his likeness because the poster communicated
 “constitutionally protected” political speech that “must su-
 persede any private pecuniary considerations.”
     The government has no valid publicity interest that
 could overcome the First Amendment protections afforded
 to the political criticism embodied in Elster’s mark. As a
 result of the President’s status as a public official, and be-
 cause Elster’s mark communicates his disagreement with
 and criticism of the then-President’s approach to govern-
 ance, the government has no interest in disadvantaging El-
 ster’s speech.
     Contrary to the government’s claim that section 2(c)
 merely “involves a targeted effort to preclude federal regis-
 tration that facilitates a particular type of commercial be-
 havior that has already been banned by most states,” Gov’t
 Br. 1, our review of state-law cases revealed no authority
 holding that public officials may restrict expressive speech
 to vindicate their publicity rights, and the government
 cites no such cases. In fact, every authority that the gov-
 ernment cites reaches precisely the opposite conclusion,
Case: 20-2205     Document: 57      Page: 18    Filed: 02/24/2022




 18                                                IN RE: ELSTER




 recognizing that the right of publicity cannot shield public
 figures from criticism. See generally 1 J. Thomas McCar-
 thy, The Rights of Publicity & Privacy § 2:4 (2d ed. 2020)
 (“Every personal and property right must peacefully co-ex-
 ist within the confines of the free speech policies of the First
 Amendment.”). 5
     In short, whether we apply strict scrutiny and the com-
 pelling government interest test, or Central Hudson’s



      5   The one case the government cites involving par-
 ody or criticism of public figures held that a parody base-
 ball card producer’s use of MLB players’ names and
 likenesses was not actionable under a right of publicity
 statute. See Cardtoons, 95 F.3d 959.
     Most of the cases the government cites upholding the
 right of publicity involve a routine use of a public figure’s
 name or likeness to promote a product or the misappropri-
 ation of the commercial value of their identity. Zacchini,
 433 U.S. 562 (broadcaster airing human cannonball per-
 former’s entire act); Jordan v. Jewel Food Stores, Inc., 743
 F.3d 509 (7th Cir. 2014) (advertisement incorporating Mi-
 chael Jordan’s name to promote grocery store); Hart, 717
 F.3d 141, (video game using college football players’ photos
 and likenesses); Bridgestone, 245 F.3d 1359 (tire manufac-
 turer using French brand name on tires); Bi-Rite Enters.,
 Inc. v. Bruce Miner Co., 757 F.2d 440 (1st Cir. 1985) (post-
 ers depicting British rock group); Carson v. Here’s Johnny
 Portable Toilets, Inc., 698 F.2d 831 (6th Cir. 1983) (toilet
 manufacturer incorporating entertainer’s “here’s Johnny”
 catchphrase); Univ. of Notre Dame Du Lac, 703 F.2d 1372
 (cheese importer using same brand name as university);
 Haelan Lab’ys, Inc. v. Topps Chewing Gum, Inc., 202 F.2d
 866 (2d Cir. 1953) (chewing-gum producer using athlete’s
 photo to promote product); Kimbrough v. Coca-Cola/USA,
 521 S.W.2d 719 (Tex. Civ. App. 1975) (Coca-Cola advertise-
 ment using football player’s photo).
Case: 20-2205     Document: 57      Page: 19    Filed: 02/24/2022




 IN RE: ELSTER                                                19



 intermediate scrutiny and the substantial government in-
 terest test, “the outcome is the same.” Sorrell v. IMS
 Health Inc., 564 U.S. 552, 571 (2011). The PTO’s refusal to
 register Elster’s mark cannot be sustained because the gov-
 ernment does not have a privacy or publicity interest in re-
 stricting speech critical of government officials or public
 figures in the trademark context—at least absent actual
 malice, which is not alleged here.
                               VI
     As Elster raised only an as-applied challenge before
 this court, see, e.g., Appellant’s Br. 4; Oral Arg. 5:09–5:14,
 we have no occasion to decide whether the statute is con-
 stitutionally overbroad. We note, however, that section
 2(c) raises concerns regarding overbreadth.
     The First Amendment overbreadth doctrine recognizes
 that “a law may be overturned as impermissibly overbroad”
 when “a ‘substantial number’ of its applications are uncon-
 stitutional, ‘judged in relation to the statute’s plainly legit-
 imate sweep.’”      Wash. State Grange v. Wash. State
 Republican Party, 552 U.S. 442, 449 n.6 (2008) (internal
 quotation marks omitted) (quoting New York v. Ferber, 458
 U.S. 747, 769–71 (1982)). It may be that a substantial
 number of section 2(c)’s applications would be unconstitu-
 tional. The statute leaves the PTO no discretion to exempt
 trademarks that advance parody, criticism, commentary
 on matters of public importance, artistic transformation, or
 any other First Amendment interests. It effectively grants
 all public figures the power to restrict trademarks consti-
 tuting First Amendment expression before they occur. 6 In


     6   As interpreted by the PTO, section 2(c) has limited
 application to private individuals because it requires con-
 sent only if: “(1) the person is so well known that the public
 would reasonably assume a connection between the person
 and the goods or services; or (2) the individual is publicly
Case: 20-2205    Document: 57      Page: 20    Filed: 02/24/2022




 20                                              IN RE: ELSTER




 Tam, Justice Alito, joined by three other Justices, charac-
 terized as “far too broad” a statute that would bar the
 trademark “James Buchanan was a disastrous president.”
 137 S. Ct. at 1765 (Alito, J.). Nonetheless, we reserve the
 overbreadth issue for another day.
                         CONCLUSION
     For the foregoing reasons, we hold that the Board’s ap-
 plication of section 2(c) to Elster’s mark is unconstitutional
 under any conceivable standard of review, and accordingly
 reverse the Board’s decision that Elster’s mark is unregis-
 trable.
                        REVERSED




 connected with the business in which the mark is used.” In
 re ADCO Indus. Techs., L.P., 2020 U.S.P.Q.2d 53786, 2020
 WL 730361, at *10 (T.T.A.B. 2020).